NUMBER 13-15-00358-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


             IN THE INTEREST OF J.A.G. AND J.A.G, MINORS


             On appeal from the County Court at Law No. Two
                        of Hidalgo County, Texas.



                          MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Longoria
                    Memorandum Opinion Per Curiam

       Appellant, Jose Eleuterio Garza, attempted to perfect an appeal from an order

granting a motion to reconsider and granting a motion for new trial. On August 6, 2015,

the Clerk of this Court notified appellant that it appeared that the order that he was

attempting to appeal did not appear to be an appealable order, and requested correction

of this defect, if it could be done. The Clerk further advised appellant that the appeal

would be dismissed for want of jurisdiction if the defect was not corrected within ten days
from the date of receipt of the Court’s notice. See TEX. R. APP. P. 42.3(a),(c). Appellant

did not respond to this Court’s notice.

       When a motion for new trial is timely filed and the motion is granted during the trial

court's plenary power, the order granting a new trial is generally not reviewable on appeal,

either by direct appeal from the order or from a final judgment rendered after further

proceedings in the trial court. Cummins v. Paisan Constr. Co., 682 S.W.2d 235, 236

(Tex. 1984); Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005);

see also In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290 S.W.3d 204, 209

(Tex. 2009) (orig. proceeding). Specifically, an order granting a new trial deprives an

appellate court of jurisdiction over an appeal. Yan v. Jiang, 241 S.W.3d 930 (Tex. App.—

Dallas 2008, no pet.) (per curiam); see also Shrewsbury v. Por, No. 08-13-00364-CV,

2015 WL 3898801, at *1 (Tex. App.—El Paso June 24, 2015, no. pet.) (mem.op.); In re

M.H.E., No. 05-15-00226-CV, 2015 WL 3823609, at *1 (Tex. App.—Dallas June 19, 2015,

no. pet.) (mem. op.).

       Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION.

See TEX. R. APP. P. 42.3(a).

                                                  PER CURIAM

Delivered and filed this the
17th day of September, 2015.




                                             2